 
 
I 
108th CONGRESS 2d Session 
H. R. 4393 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2004 
Mr. Case introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To direct the Secretary of the Interior to study the suitability and feasibility of designating certain lands along the northern coast of Maui, Hawaii, as a unit of the National Park System. 
 
 
1.North maui coastal study 
(a)Short TitleThis section may be cited as the North Maui Coastal Preservation Act of 2004. 
(b)Study 
(1)In generalThe Secretary of the Interior shall complete a study to determine the suitability and feasibility of designating certain lands located on the northern coast of Maui, Hawaii, as a National Seashore, National Historical Park, National Recreation Area, National Monument, National Preserve, or other unit of the National Park System. 
(2)Study areaThe study area shall include the following parcels: 
(A)Property 1, approximately 43 acres (TMK II 3–8-01, parcel 72) stretching from Kelaakai Place in Sprecklesville to the western boundary of H.P. Baldwin Beach Park Road in Paia, and includes natural sand dunes, coastal beaches, and wetlands. 
(B)Property 2, approximately 17 acres known as H.P. Baldwin Park comprises TMK II 2–5-05, parcel 47 (4.6 acres) and parcel 46 (12.5 acres). 
(C)Property 3, approximately 4.5 acres of coastal lands stretching from the eastern border of H. P. Baldwin Park to the Maui Youth and Cultural Center known as TMK II 2–6-01, parcel 1 (3.517 acres) and parcel 4 (1.08 acres). 
(D)Property 4, approximately 32 acres known as TMK II 2–5-05; parcel 17. 
(E)Property 5, approximately 5.7 acres known as Lime Kiln Beach (TMK II 2–5-05, parcel 14). 
(F)Property 6, approximately 26 acres known as Stable Road Beach (TMK II 3–8-01, parcel 3). 
(3)Applicability of Other LawParagraphs (2) and (3) of section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)(2) and (3)); commonly known as the National Park System General Authorities Act) shall apply to the study.  
(c)ReportNot later than 18 months after funds are made available for this section, the Secretary of the Interior shall transmit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the conclusions of the study required by subsection (b). 
 
